DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "primary rectifier unit", "modulation unit", "secondary rectifier and filtering unit", "current feedback unit", "current sampling control unit", "pull-up unit", "a level determining unit", "a control unit", "a sampling and holding unit" in claims 1-14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner notes that without a clear definition of what is meant by a “compensation unit” it is impossible to discern what is meant. Examiner notes that in certain cases, when there is a great deal of ambiguity in the interpretation of a claim “it would not be proper to reject such a claim on the basis of prior art” (MPEP 2173.06). As such, prior art will not be applied to claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian et al. WO 2017133382 A1. (It is noted that the citations are taken from the machine translation, until a translation is obtained.)
Regarding claims 1 and 16, Tian discloses a power supply circuit [fig. 21], comprising: 
a primary rectifier unit [fig. 21, rectifier 38], configured to perform rectification on input alternating current to output a first voltage having a periodically changing voltage value [fig. 21, AC input, ripple voltage output from a rectifier]; 
a modulation unit, configured to modulate the first voltage to generate a second voltage [fig. 21, PWM controller (the one connected to optocoupler unit 40)]; 
a transformer, configured to generate a third voltage based on the second voltage [fig. 21, transformer T1]; 
a secondary rectifier and filtering unit [fig. 21, secondary rectifying unit 39 comprising a synchronous rectifying chip; pars. 94 & 191], configured to perform rectification and filtering on the third voltage to generate an output current of the power supply circuit, the output current having a periodically changing current value [fig. 21, output of 39 on VBUS, ripple value]; 

a current sampling control unit, configured to receive the feedback voltage, to determine whether the current value of the output current is at a peak value based on the feedback voltage, and to sample the peak value of the output current when the current value of the output current is at the peak value [pars. 61-62].
Regarding claim 16, the method steps disclosed therein are deemed as being inherent in the assembly and operation of the prior art, since the prior art of record herein is construed as teaching or suggesting all of the elements as recited in the method claim, as pointed out in regards to claim 1. The claim is accordingly rejected.
Regarding claim 6, Tian discloses wherein the current sampling control unit comprises: 
a level determining unit, configured to determine the feedback voltage to generate a result signal [fig. 21, comparison unit 24; pars. 113, 196-197 & 208]; 
a control unit and a sampling and holding unit, wherein the control unit is configured to determine whether the current value of the output current is at the peak value according to the result signal, and to control the sampling and holding unit to 
Regarding claims 10 and 17, Tian discloses a control unit, configured to communicate with a device to be charged, to adjust an output power of the power supply circuit, such that an output voltage and/or the output current of the power supply circuit matches a present charging stage of a battery of the device to be charged [pars. 10-11, 46, 52, 56, 64 & 73; a control unit, i.e. the MCU, controls the stage of charging between constant current and constant voltage based on the feedback].
Regarding claims 11 and 18, Tian discloses wherein the charging stage in which the power supply circuit charges the battery comprises at least one of a trickle charging stage, a constant current charging stage and a constant voltage charging stage [pars. 10-11, 46, 52, 56, 64 & 73].
Regarding claims 12 and 19, Tian discloses wherein the control unit is configured to: in the constant voltage charging stage, communicating communicate with the device to be charged, to adjust the output power of the power supply circuit, such that the output voltage of the power supply circuit matches a charging voltage corresponding to the constant voltage charging stage [pars. 10-11, 46, 52, 56, 64 & 73; constant voltage charging].
Regarding claims 13 and 20, Tian discloses wherein the control unit is configured to: in the constant current charging stage, communicating communicate with the device to be charged, to adjust the output power of the power supply circuit, such that the output current of the power supply circuit matches a charging current .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. WO 2017133382 A1 in view of Tamai US Patent 5,442,274.
Regarding claims 2 and 3, Tian discloses the current feedback unit and the modulation unit[claim 1]; 
Tian does not explicitly disclose the current feedback unit is based on an operational amplifier and the power supply circuit further comprises: a pull-up unit, coupled between the current feedback unit and the modulation unit, and configured to pull up the feedback voltage to a high level when the operational amplifier in the current feedback unit is in a saturation state.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Tian to further include wherein the current feedback unit is based on an operational amplifier for the purpose of performing a comparison operation and outputting a usable signal, as taught by Tamai (col. 7, line 49-column 8, line 24), and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
The combination of Tian and Tamai does not explicitly disclose a pull-up unit, coupled between the current feedback unit and the modulation unit, and configured to pull up the feedback voltage to a high level when the operational amplifier in the current feedback unit is in a saturation state (claim 2) or wherein the pull-up unit is a pull-up resistor, a first end of the pull-up resistor is coupled between the current feedback unit and the modulation unit, and a second end of the pull-up resistor is coupled to a VDD end of the power supply circuit (claim 3)
However, Examiner takes Official Notice that it is well known to the point of ubiquity to pull-up resistors to pull voltage up to a digital high level or pull-down resistors to pull voltage down to a digital low level based on the design of the circuit. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, Tian discloses further comprising: 
an isolation unit, disposed between the current feedback unit and the modulation unit, and configured to isolate a primary side and a secondary side of the power supply circuit from each other [fig. 21, photo-coupling unit 40; pars. 203 & 205].
Tian does not explicitly disclose a diode for preventing flowing backward, disposed between the pull-up unit and the isolation unit.
However, Examiner takes Official Notice that it is well known in the power electronics arts to use a diode to prevent reverse current flow in a circuit. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Tian and Tamai to further include a diode for preventing flowing backward, disposed between the pull-up unit and the isolation unit for the purpose of preventing reverse current from damaging sensitive KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. WO 2017133382 A1. 
Regarding claim 14, Tian discloses a power supply device, comprising 
the power supply circuit comprises: 
a primary rectifier unit [fig. 21, rectifier 38], configured to perform rectification on input alternating current to output a first voltage having a periodically changing voltage value [fig. 21, AC input, ripple voltage output from a rectifier]; 
a modulation unit, configured to modulate the first voltage to generate a second voltage [fig. 21, PWM controller (the one connected to optocoupler unit 40)]; 
a transformer, configured to generate a third voltage based on the second voltage [fig. 21, transformer T1]; 
a secondary rectifier and filtering unit [fig. 21, secondary rectifying unit 39 comprising a synchronous rectifying chip; pars. 94 & 191], configured to perform rectification and filtering on the third voltage to generate an output current of the power supply circuit, the output current having a periodically changing current value [fig. 21, output of 39 on VBUS, ripple value]; 

a current sampling control unit, configured to receive the feedback voltage, to determine whether the current value of the output current is at a peak value based on the feedback voltage, and to sample the peak value of the output current when the current value of the output current is at the peak value [pars. 61-62].
Tian does not explicitly disclose a housing, a circuit board, and a power supply circuit , wherein the circuit board is enclosed by the housing; the power supply circuit is positioned on the circuit board.
However, Examiner takes Official Notice that it is well known to the point of ubiquity to use a housing to protect a circuit board containing power supply circuitry from the elements. Therefore, It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Tian to further include a housing, a circuit board, and a power supply circuit , wherein the circuit board is enclosed by the housing; the power supply circuit is positioned on the circuit board for the purpose of protecting the power supply circuitry from the elements, and since it has been held to be within the general skill of a worker in the art to apply a known technique KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, Tian discloses wherein the power supply device is an adapter [pars. 42-43 & 52-54].


	Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “the comparator is configured such that, when the feedback voltage is at a high level, an output signal of the comparator is at a low level, and when the feedback voltage is at a low level, the output signal of the comparator is at a high level; the control unit is configured to sample a rising edge of the output signal of the comparator, and to control the sampling and holding unit to the sample the peak value of the output current when the rising edge of the output signal is sampled” in combination with all the other elements recited in claim 7.
With respect to claim 8, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “a switch unit, configured such that, when the feedback voltage is at the high level, the switch unit is switched on, and when the feedback voltage is at the low level, the switch 
Claim 9, being dependent on claim 8, would be allowable for the same reasons as claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859